Citation Nr: 1020169	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-10 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating in excess of 30 
percent from February 15, 2005 to May 20, 2007, and in excess 
of 70 percent as of May 21, 2007 for posttraumatic stress 
disorder (PTSD). 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to February 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the RO 
in Louisville, Kentucky, which granted service connection for 
PTSD and assigned it a 30 percent disability rating.

During the pendency of the appeal, an increased evaluation 
from 30 to 70 percent was granted by rating decision dated in 
June 2008.  This increase is effective March 21, 2007, the 
date a VA treatment record first showed a worsening of the 
Veteran's symptoms.  The Board notes that, with respect to 
increased ratings, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the claim for an increased 
rating remains on appeal.  


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and 
social impairment due to mild symptoms prior to March 21, 
2007, and by moderate symptoms as of March 21, 2007. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent from February 15, 2005 to March 20, 2007, and in 
excess of 70 percent as of March 21, 2007 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, and 4.130, Diagnostic Code 9411 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

The instant claim arises from a granted claim of service 
connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490 (2006); the Court observed that a claim of 
entitlement to service connection consists of five elements: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
rating cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

Here, prior to the initial rating decision in this matter, a 
letter sent to the Veteran in February 2005 notified him of 
the first three elements of service connection, and of his 
and VA's respective responsibilities for obtaining different 
types of evidence.  However, it did not provide notice 
regarding the degree of disability or the effective date.  
This deficiency was cured by a March 2008 notice letter, 
notifying the Veteran of these last two elements.  Although 
it was not sent prior to initial adjudication of the 
Veteran's claim, the Veteran had an opportunity to respond 
with additional argument and evidence before his claim was 
subsequently readjudicated and a supplemental statement of 
the case (SSOC) issued in June 2008.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The Board concludes 
that the duty to notify has been satisfied.  

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.   Private medical records 
identified by the Veteran have also been obtained to the 
extent possible.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the present claim.  The Board concludes 
that the duty to assist has been satisfied with respect to 
obtaining relevant evidence on the Veteran's behalf. 

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
March 2005 and April 2008.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are more than 
adequate, as they are predicated on a full reading of the 
medical records in the Veteran's claims file and a thorough 
examination of the Veteran.  Moreover, there is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's depression since he was last 
examined in April 2008.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95 (April 7, 
1995).  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion has 
been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, 19 Vet. App. at 116.  

II. Increased Rating

The Veteran contends that he is entitled to an initial 
disability rating in excess of 30 percent from February 15, 
2005 to May 20, 2007, and in excess of 70 percent as of May 
21, 2007 for PTSD.  For the reasons that follow, the Board 
concludes that increased ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009).

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service- 
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  

The Veteran's service-connected PTSD is evaluated as 30 
percent disabling from February 15, 2005 to March 20, 2007, 
and 70 percent disabling as of March 21, 2007 under the 
General Rating Formula for Mental Disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms enumerated after that phrase 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or 
recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting; inability to 
establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An examiner's 
classification of the level of psychiatric impairment by a 
GAF score is to be considered but is not determinative of the 
percentage rating to be assigned. VAOPGCPREC 10-95 (March 31, 
1995).  

According to DSM-IV, a score of 61 to 70 represents "[s]ome 
mild symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  A score of 51 to 60 represents 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  A score 
of 41 to 50 represents "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
A score of 31 to 40 represents "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obsure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work)."  

The Board now turns to a discussion of the relevant evidence 
of record.  The March 2005 examination report reflects that 
the Veteran has been married twice.  His first marriage 
lasted for approximately 18 years.  The Veteran and his 
current wife had been married for approximately 15 years at 
the time of the examination.  The Veteran stated that he had 
a good relationship with her.  He also had a good 
relationship with the two children from his first marriage 
and his adopted child.  The Veteran stated that he worked as 
a truck driver for 22 years.  He stated that he chose this 
profession because he was unable to work effectively around 
large numbers of people.  The Veteran stated that he was 
currently retired. 

On examination, the Veteran was alert and oriented in all 
spheres.  His speech was of normal rate and volume and was 
coherent.  His mood was neutral and his affect slightly 
constricted.  There was no evidence of hallucinations, 
delusions, illusions, or ideas of reference.  He was not 
suicidal or homicidal.  His short- and long-term memory was 
normal.  There was no evidence of obsessive compulsive 
disorder symptoms or mania.  The Veteran reported that he had 
some difficulties sleeping due to awakening early with 
arousal and unusual dreams regarding Vietnam.  The Veteran 
stated that he avoided crowds and very rarely went out into 
the public.  He also reported difficulties with outbursts of 
anger and irritability.  It was noted that the Veteran had an 
exaggerated startle response.  The Veteran was diagnosed with 
PTSD and assigned a GAF score of 65, indicating that his 
symptoms were mild in nature.  See DSM-IV.  

An April 2005 VA treatment record reflects that on one 
occasion the Veteran had tried to strangle his wife while he 
was dreaming and that they had not slept together since then.  

In his February 2006 notice of disagreement (NOD), the 
Veteran stated that he had not answered the questions 
honestly in the March 2005 VA examination due to his 
"inability to accept the truth."  He stated that he did not 
have a relationship with his children due to his treatment of 
them as adolescents and even as adults.  He stated that they 
feared his explosive temper and occasional physical abuse.  
He stated that this was the main cause of the failure of his 
first marriage.  He also stated that if antagonized or 
contradicted he will start an argument and had been in many 
physical fights.  He stated that he had anxiety attacks when 
around too many people at one time and that this kept his 
wife and him from socializing with friends or going to family 
functions.  In this respect, he had not kept in touch with or 
seen his brothers and sisters in over 10 years even though 
they lived only a few miles away from him.  He also 
discouraged his wife from inviting her family children to his 
house and when they came he mostly stayed in another room.  

A May 21, 2007 VA treatment record reflects that the Veteran 
was very depressed and was having flashback memories from the 
Vietnam War.  He stated that his symptoms were getting worse, 
and reported crying spells, social isolation, lack of 
interest in meeting people, and mostly staying at home.  He 
also stated that he slept with a pistol for fear of being 
attacked.  He reported occasional suicidal ideation.  

A July 2007 VA treatment record reflects that the Veteran's 
thought processes were logical with no looseness of 
association or flight of ideas.  He reported feeling 
depressed nearly every day and had noticed a decrease in 
activities of interest.  He also reported problems with long- 
and short-term memory, nightmares, flashbacks, intrusive 
thoughts, anxiety, poor concentration, isolation and 
avoidance behavior, numbing, detachment, and hypervigilance.  
He denied any suicidal or homicidal ideation, hallucinations, 
or panic attacks.  He was assigned a GAF score of 45, 
indicating that his symptoms were serious in nature.  See 
DSM-IV.

An August 2007 VA treatment record reflects that the 
Veteran's mood was depressed and anxious and his affect 
constricted.  The Veteran reported "chronic" suicidal 
ideation occurring about twice a week.  Occasionally the 
Veteran had a plan to commit suicide, but never acted on any 
such thought in the past.  He denied any current suicidal 
ideation, intent, or plans and stated that he would not act 
on such thoughts. 

The April 2008 VA examination report reflects that the 
Veteran had been retired since 2000.  The Veteran did not 
state that his unemployment was due to a mental disorder.  He 
stated that he hardly ever saw his three children, although 
two of them lived nearby.  He reported getting along fairly 
well with his wife.  He did not have any other social 
contacts.  With respect to the Veteran's activities, he 
stated that he just stayed at home and did not do much apart 
from some limited housework.  

On examination, the Veteran denied delusions or 
hallucinations.  He denied any suicidal or homicidal 
ideation.  The Veteran displayed some mild psychomotor 
retardation and reported feelings of anxiety and being easily 
depressed and tearful.  He denied any distinct panic attacks.  
He stated that he avoided going outside of the house because 
he had difficulty concentrating.  He was also easily 
irritable.  The Veteran was diagnosed with PTSD and major 
depressive disorder, and assigned a GAF score of 65, 
indicating that his symptoms were mild.  See DSM-IV.  The 
examiner stated that the GAF score was the same for the 
Veteran's PTSD and major depression.  The examiner found that 
the Veteran's activities of daily living were adequate. 

In carefully reviewing the record, the Board finds that a 
rating in excess of 30 percent is not warranted prior to May 
21, 2007.  There is no evidence prior to May 21, 2007 showing 
that the Veteran had gross impairment in thought processes or 
communication, persistent delusions or hallucinations, or 
grossly inappropriate behavior.  There is also no evidence 
that he posed a persistent danger of hurting himself or 
others.  Further, there was no indication that he was unable, 
even intermittently, to perform activities of daily living, 
including maintaining his personal hygiene and appearance.  
Finally, the evidence does not show that the Veteran was 
disoriented to time or place, or had memory loss for names of 
his close relatives or his own name.  Thus, an evaluation of 
100 percent is not appropriate prior to May 21, 2007.

The evidence also does not show that a 70 percent disability 
rating is warranted prior to May 21, 2007.  There is no 
evidence that the Veteran had obsessional rituals which 
interfered with routine activities, intermittently illogical, 
obscure, or irrelevant speech, or spatial disorientation.  
The Board acknowledges that the Veteran reported difficulties 
with outbursts of anger and irritability.  He also stated 
that if antagonized or contradicted he would start an 
argument and had been in many physical fights.  However, the 
fact that the Veteran reported outbursts of anger and a 
history of being in physical fights is not sufficient, 
without more, to warrant a 70 percent disability rating.  
There is also no evidence that the Veteran had difficulty in 
adapting to stressful circumstances including in a work or 
worklike setting or the inability to establish and maintain 
effective relationships.  In this regard, the Veteran stated 
that he was retired after working for 22 years, and had been 
married to his second wife for about 15 years.  
Significantly, the Board notes that a 70 percent disability 
requires deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.  There is no 
evidence prior to May 21, 2007 that the Veteran had 
deficiencies in most areas.  Rather, there were no 
abnormalities noted in the Veteran's judgment or thinking, 
the Veteran was able to maintain a relationship with his 
wife, and the Veteran had stopped working due to retirement 
rather than his PTSD.  Indeed, the GAF score of 65 assigned 
in the March 2005 VA examination report indicates that his 
symptoms and functional limitations were only mild in nature 
and that the Veteran was generally functioning fairly well.  
See DSM-IV.  In sum, the Board finds that the preponderance 
of the evidence weighs against a disability rating of 70 
percent prior to May 21, 2007.

The Veteran's PTSD also does not warrant a 50 percent 
disability rating prior to May 21, 2007.  There is no 
evidence prior to May 21, 2007 that the Veteran had flattened 
affect (the March 2005 VA examination reflects that the 
Veteran's affect was only slightly constricted), 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, or impaired abstract thinking.  The 
examination report does reflect that the Veteran had 
disturbances of motivation and mood, as the Veteran reported 
outbursts of anger and irritability.  However, there is no 
evidence that the Veteran's outbursts of anger and 
irritability alone caused occupational and social impairment 
with reduced reliability and productivity or were otherwise 
sufficient by themselves to warrant a 50 percent disability 
rating.  Rather, the Veteran's GAF score of 65 indicates that 
his symptoms and functional impairment were only mild in 
nature, which weighs against a rating in excess of 30 
percent.  See DSM-IV.  Accordingly, the Board finds that the 
preponderance of the evidence is against a disability rating 
of 50 percent prior to May 21, 2007.  

The has considered the April 2005 VA treatment record and the 
other VA treatment records which reflect that on at least one 
occasion the Veteran tried to strangle his wife while he was 
dreaming and that they had not slept together since then.  
However, the fact that the Veteran tried to strangle his wife 
while asleep does not indicate that in general he had 
occupational or social impairment sufficient to warrant a 
higher rating.  While such an incident may support a finding 
that the Veteran has PTSD, it does not have a bearing on the 
severity thereof, which is based primarily on the impact of 
the Veteran's symptoms on his occupational and social 
impairment, as provided by the rating criteria for mental 
disorders.  

The Board has also considered the Veteran's statements in his 
February 2006 NOD regarding his difficulties with family and 
other social relationships.  While the Board takes into 
account the extent of social impairment in rating a 
disability, the Board cannot assign an evaluation solely on 
the basis of social impairment.  38 C.F.R. § 4.126.  The 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2 (2009).  
The Veteran's statements in the February 2006 NOD are not 
accompanied by clinical findings which might provide a basis 
for a higher rating.  The Veteran himself, as a layperson, 
does not have the medical training or expertise to determine 
that his PTSD was more severe than as shown in the March 2005 
VA examination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The Board acknowledges the Veteran's assertion 
that he was not accurate in his responses to the questions 
put to him during the March 2005 VA examination.  
Unfortunately, there is no other medical evidence of record 
for the time period between February 15, 2005, the date of 
the Veteran's claim, and May 21, 2007 which would support a 
higher rating.  As explained above, the Veteran's statements 
regarding his social functioning in the February 2006 NOD are 
not sufficient by themselves to warrant entitlement to a 
higher rating. 

In sum, the Board finds that prior to May 21, 2007 the 30 
percent disability rating most closely approximates the 
current severity of the Veteran's PTSD.  A 30 percent 
disability rating is characterized by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  As the Veteran has not been shown to have 
symptomatology or functional impairment more severe than that 
associated with a 30 percent disability rating prior to May 
21, 2007, this evaluation adequately reflects the Veteran's 
clinically established impairment due to his PTSD for this 
time period. 

The Board does not find that a disability rating in excess of 
70 percent is warranted after May 21, 2007.  There is no 
evidence showing that the Veteran has gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior.  There is 
also no evidence that he posed a persistent danger of hurting 
himself or others.  While the Veteran reported some recurrent 
suicidal ideation in the August 2007 VA treatment record, he 
denied any attempt to act on his thoughts and did not have 
suicidal ideation at the time of his visit.  Moreover, the 
Veteran denied suicidal or homicidal ideation in the April 
2008 VA examination.  Thus, the Board does not find that as 
of May 21, 2007 the Veteran has posed a persistent danger of 
hurting himself or others.  Further, there is no indication 
that the Veteran is unable, even intermittently, to perform 
activities of daily living, including maintaining his 
personal hygiene and appearance.  Finally, the evidence does 
not show that the Veteran is disoriented to time or place, or 
has memory loss for names of his close relatives or his own 
name.  Significantly, a 100 percent disability rating 
requires total occupational and social impairment.  The April 
2008 VA examination report reflects that the Veteran stopped 
working because he had retired, and not because he was unable 
to work due to his PTSD.  It also reflects that he "got 
along fairly well" with his wife.  Thus, the Veteran has not 
been shown to have total occupational and social impairment.  
The Veteran's GAF score of 65 in the April 2008 VA 
examination , indicating that his symptoms and functional 
impairment are mild in nature, further weighs against a 100 
percent disability rating.  See DSM-IV.  Thus, an evaluation 
of 100 percent is not appropriate as of May 21, 2007.  

Because the record contains no evidence showing that a higher 
rating is warranted between February 15 and May 20, 2007 or 
after May 21, 2007 than the ratings already assigned, no 
further staging is appropriate.  See Fenderson, supra.  

The Board has considered whether the Veteran's claim should 
be referred for an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b) (2009); Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Generally, the degrees of disability specified in 
the VA Schedule for Rating Disabilities are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  However, in exceptional 
cases, extraschedular ratings may be assigned where the 
schedular evaluations are found to be inadequate.  See 
38 C.F.R. § 3.321(b).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate is required for extraschedular consideration 
referral).

In determining whether to refer the case for an 
extraschedular rating, VA considers such factors as whether 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board finds that referral for extraschedular 
consideration is not warranted.  His reported symptoms are 
those contemplated by the rating criteria.  There are no 
symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  The Veteran has not 
submitted evidence indicating that his PTSD and the 
difficulties flowing from it constitute "such an exceptional 
or unusual disability picture . . . as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b).  

The Veteran did state in the March 2005 VA examination report 
that he had worked as a truck driver because he was unable to 
work effectively in a more social setting.  However, that the 
Veteran's PTSD might limit his ability to work in certain 
capacities is contemplated by the rating criteria, which is 
designed to compensate for the average impairment of earning 
capacity due to a particular disability.  See VAOPGCPREC 6-
96.  The fact that circumstances specific to a particular 
veteran may cause the effects of a service-connected 
disability to be more profound in that veteran's case does 
not ordinarily provide a basis for extraschedular 
consideration.  Id.  Rather, the impairment must be one that 
is so unusual as to be unanticipated by the rating criteria.  
See id.  In short, the evidence does not show marked 
interference with employment as defined for the purpose of 
extraschedular consideration, and does not show frequent 
periods of hospitalization or other unusual circumstances 
sufficient to warrant extraschedular consideration.  
Consequently, the Board finds that the available schedular 
evaluations are adequate to rate this disability, and 
therefore referral for extraschedular consideration is not 
warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to 
an initial compensable rating in excess of 30 percent from 
February 15, 2005 to May 20, 2007, and in excess of 70 
percent as of May 21, 2007 for PTSD must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. at 55.  
 



ORDER

Entitlement to an initial compensable rating in excess of 30 
percent from February 15, 2005 to May 20, 2007, and in excess 
of 70 percent as of May 21, 2007 for PTSD is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


